DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Crespo (US 2018/0370500), and in further view of Newman (US 2018/0009418).
Regarding claim 1, Garcia Crespo figures 1-3 teach a lidar sensor (12 sensor assembly), comprising: 
a cleaner (34 wiper)  to remove the foreign matters adhering to the window cover; and 
a controller (32) to control the cleaner according to the type of foreign matter distinguished by the signal analyzer.[0027-35]
Garcia Crespo teaches a vibrating motor is configured to vibrate at least one of the wiper and the 
sensor cover.  Such vibration eases removal of rain, snow, ice, and debris, as examples, from the sensor cover.  However, Garcia Crespo is silent to a signal analyzer to distinguish foreign matter adhering to a window cover, using a signal input from a laser receiver of the lidar sensor.
Newman is directed towards a sensor cleaning device wherein the LIDAR sensor/system 320 may include one or more components configured to measure distances to targets using laser illumination.[0059] Newman further teaches the cleaning operation may be initiated in response to the sensor processors 340 and/or vehicle control system 348 detecting that at least one sensor of the vehicle 100 is blocked, obscured, obstructed, and/or failing over time.[0070]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide sensor processors as taught in Newman in the lidar sensor of Garcia Crespo to determine when the sensor id obscured or obstructed.
Regarding claim 2, Newman teaches a plurality of laser beams may be aimed at, or directed to, a rotating reflective surface (e.g., a mirror) and guided outwardly from the LIDAR sensor/system 320 into a measurement environment thereby suggesting the signal analyzer distinguishes the foreign matter by analyzing a signal characteristic of the signal input from the laser receiver of the lidar sensor.[0059]
Regarding claim 3, Newman teaches the rotating reflective surface may be configured to continually rotate 360 degrees about an axis, such that the plurality of laser beams is directed in a full 360-degree range around the vehicle 100.  A photodiode receiver of the LIDAR sensor/system 320 may detect when light from the plurality of laser beams emitted into the measurement environment returns (e.g., reflected echo) to the LIDAR sensor/system 320.  The LIDAR sensor/system 320 may calculate, based on a time associated with the emission of light to the detected return of light, a distance from the vehicle 100 to the illuminated target thereby suggesting the signal characteristic comprises one or more of a signal magnitude, detection pattern and detection region of the signal inputted from the laser receiver of the lidar sensor, information on whether the foreign matters move, and information on whether an echo signal is received.[0059]
Regarding claim 4, Newman figure 14 steps 1412 through 1436 suggests the signal analyzer distinguishes foreign matter depending on whether the signal characteristic satisfies preset conditions for distinguishing foreign matters.
Regarding claim 5, Newman figure 14 steps 1412 through 1436 and figure 15 suggest the signal analyzer distinguishes foreign matter  based on whether the signal characteristic satisfies one or more of the preset conditions.
Regarding claim 6, Newman figure 14 step 1436 and figure 15 step 1528 teach the controller controls the cleaner to remove foreign matter adhering to the window cover, according to a cleaning method set for each type of the foreign matter adhering to the window cover. Garcia Crespo teaches the controller 32 may instruct the vibrating motors 42, 44 to vibrate when the controller 32 detects increased resistance from the rotating motor 28, which may be caused due to buildup of ice or snow adjacent the sensor cover 16, and  the heating element 52 of the wiper head 38 is activated in response to instructions from the controller 32.[0039-41]
Regarding claim 7, Garcia Crespo teaches the blade 40 of the wiper 34 directly contacts the exterior surface 24 as the sensor cover 16 rotates about the axis A. The blade 40 wipes the exterior surface 24 and, in doing so, removes rain, snow, ice, and debris, as examples, from the sensor cover 16 thereby reading on the cleaner comprises one or more of a wash solution sprayer to spray a wash solution onto the window cover, an air sprayer to spray air onto the window cover, a dryer to dry the window cover by heating the window cover, and a wiper driver to drive a wiper to remove moisture on the window cover.[0036]
Regarding claim 8, Garcia Crespo teaches the heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 thereby suggesting the signal analyzer distinguishes the foreign matter adhering to the window cover into one or more of dust, moisture, rain or snow, hail and mud.[0041]
Regarding claim 9, Newman figure 3 teaches the signal analyzer (340 processor) comprises a signal analysis unit, the cleaner comprises a cleaning unit (370 sensor cleaning systems), and the controller comprises a control unit (348 vehicle control system).[0065]
Regarding claim 10, Garcia Crespo figures 1-3 teach cleaning a method for cleaning a lidar sensor.  Garcia Crespo teaches the heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 thereby suggesting removing the foreign matter adhering to the window cover by controlling a cleaner according to the type of foreign matters distinguished.[0041]
Garcia Crespo teaches a vibrating motor is configured to vibrate at least one of the wiper and the 
sensor cover.  Such vibration eases removal of rain, snow, ice, and debris, as examples, from the sensor cover.  However, Garcia Crespo is silent to distinguishing foreign matter adhering to a window cover, using a signal input from a laser receiver of a lidar sensor.
Newman is directed towards a sensor cleaning device wherein the LIDAR sensor/system 320 may include one or more components configured to measure distances to targets using laser illumination.[0059] Newman further teaches the cleaning operation may be initiated in response to the sensor processors 340 and/or vehicle control system 348 detecting that at least one sensor of the vehicle 100 is blocked, obscured, obstructed, and/or failing over time.[0070]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide sensor processors as taught in Newman in the lidar sensor of Garcia Crespo to determine when the sensor id obscured or obstructed.
Regarding claim 11, Newman teaches a plurality of laser beams may be aimed at, or directed to, a rotating reflective surface (e.g., a mirror) and guided outwardly from the LIDAR sensor/system 320 into a measurement environment thereby suggesting distinguishing foreign matter adhering to a window cover, using a signal input from a laser receiver of a lidar sensor .[0059]
Regarding claim 12, Newman teaches the rotating reflective surface may be configured to continually rotate 360 degrees about an axis, such that the plurality of laser beams is directed in a full 360-degree range around the vehicle 100.  A photodiode receiver of the LIDAR sensor/system 320 may detect when light from the plurality of laser beams emitted into the measurement environment returns (e.g., reflected echo) to the LIDAR sensor/system 320.  The LIDAR sensor/system 320 may calculate, based on a time associated with the emission of light to the detected return of light, a distance from the vehicle 100 to the illuminated target thereby suggesting the signal characteristic comprises one or more of a signal magnitude, detection pattern and detection region of the signal inputted from the laser receiver of the lidar sensor, information on whether the foreign matters move, and information on whether an echo signal is received.[0059]
Regarding claim 13, Newman figure 14 steps 1412 through 1436 teach distinguishing foreign matter adhering to a window cover, using a signal input from a laser receiver of a lidar sensor
Regarding claim 14, Newman figure 14 steps 1412 through 1436 and figure 15 teach distinguishing foreign matter adhering to a window cover, using a signal input from a laser receiver of a lidar sensor
Regarding claim 15, Newman figure 14 step 1436 and figure 15 step 1528 teach the controller controls the cleaner to remove foreign matter adhering to the window cover, according to a cleaning method set for each type of the foreign matter adhering to the window cover. Garcia Crespo teaches the controller 32 may instruct the vibrating motors 42, 44 to vibrate when the controller 32 detects increased resistance from the rotating motor 28, which may be caused due to buildup of ice or snow adjacent the sensor cover 16, and  the heating element 52 of the wiper head 38 is activated in response to instructions from the controller 32.[0039-41]
Regarding claim 16, Garcia Crespo teaches the blade 40 of the wiper 34 directly contacts the exterior surface 24 as the sensor cover 16 rotates about the axis A. The blade 40 wipes the exterior surface 24 and, in doing so, removes rain, snow, ice, and debris, as examples, from the sensor cover 16 thereby reading on the cleaner comprises one or more of a wash solution sprayer to spray a wash solution onto the window cover, an air sprayer to spray air onto the window cover, a dryer to dry the window cover by heating the window cover, and a wiper driver to drive a wiper to remove moisture on the window cover.[0036]
Regarding claim 17, Garcia Crespo teaches the heating element 52 increases the temperature of the wiper 34, and specifically the blade 40, which increases the ease of removing ice and snow from the sensor cover 16 thereby suggesting distinguishing foreign matter adhering to a window cover, using a signal input from a laser receiver of a lidar sensor.[0041]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711